Title: To George Washington from Masonic Lodge, No. 22, Alexandria, Virginia, 29 August 1793
From: Masonic Lodge, No. 22, Alexandria, Virginia
To: Washington, George



Sir and Brother
Alexandria [Va.] 29th Augt 1793

Actuated by the warmest sentiments of personal affection, and encouraged by that masonic relation, by which you are connected with us in a social capacity—We the Alexandria Lodge of Free and accepted Masons venture to address you on a subject particularly interesting to us.
We deem it an honor of the highest and most pleasing nature, that our Charter is distinguished by your name, and if no greater could be conferred upon us, we might be satisfied that the parent of our Institution is the greatest character of the age—But although history shall hand-down your virtues and patriotic services to the latest posterity, and although the name of George Washington must ever be dear to every good Mason and especially to the members of No. 22, yet will it be a source of the most refined gratification the tracing out and contemplating the various ornaments of his character in the resemblance of his person. To this end we beg leave to solicit you to set for your portrait. The person we have chosen to execute the painting is Mr Wm Williams, an American Artist—From a number of Specimens we

have seen of this Gentleman’s performance, we are persuaded he is the most successful portrait painter that we have yet seen or heard of in America.
We remain with the sincerest fraternal affection your Brethren of Lodge No. 22. Signed in behalf of said Lodge
⟨M.⟩ Flannery Secy

Elisha C. Dick. Master James Taylor[.] Senr Warden Ch: Simms[.] Jur Warden

